DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "said substrate".  There is insufficient antecedent basis for this limitation in the claim.  Claims 26-37 are rejected for the same reasons because they depend on claim 25.
Claim 26 recites the limitation "said first witness coil bracket".  There is insufficient antecedent basis for this limitation in the claim.  Claims 34-37 are rejected for the same reasons because they depend on claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al (Pub. No.: US 2017/0095315) in view of Atalar et al (Pub. No.: US 2002/0040185)
Regarding claims 25, Van der Weide et al disclose a device comprising 
a)    a base substrate [see 0024] 
b)    first, second, third, and fourth exciter coils attached to said substrate and configured to generate a magnetic field for causing a tag to generate a signal [see abstract, 0011-0013, 0024, 0029-0033, 0051].
Van der Weide et al disclose a remote activating device having an excitation that is provided in a patch or pad that is placed on the patient or on the operating table [see 0024] and the remote activating device provides an AC magnetic field originating from one or more exciter antennas [see 0024], Van der Weide et al disclose a large coil or multiple coils are employed. The excitation coil(s) may comprise or consist of several turns of a flat conductor patterned on a dielectric substrate [see 0024] and the magnetic field emanating from the coils (antennas) penetrates the patient's body to excite the tag, whose emissions are detected by a plurality of witness stations that include a plurality of witness coils/antennas [see abstract, 0011-0013, 0024, 0029-0031].
Van der Weide et al don’t disclose a balun circuit electrically linked to first, second, third and fourth exciter coils.

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al and Atalar et al by using a balun circuit; in order to prevent unbalanced shield currents from establishing resonance on the coil, thereby to reduce heating effects and to reduce signal inhomogeneities generated by the entire assembly and changes in loading conditions [see 0058, Atalar et al].

Regarding claim 28, Van der Weide et al disclose wherein each exciter coil comprises at least 50 turns and/or is composed of Litz wire [see 0126].

Regarding claim 30, Van der Weide et al disclose a plurality of witness coils (witness antennas) configured to detect said signal from said tag [see abstract, 0029-0033, 0047-0051].

Regarding claim 31, Van der Weide et al disclose wherein said plurality of witness coils are each positioned to alternate opposite (being arranged in an orthogonal manner to each other) orientation along x and y axes with respect to other witness coils [see 0127, 0125, 0049, 0096 and figs 2, 7B].

Claims 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al (Pub. No.: US 2017/0095315) in view of Atalar et al (Pub. No.: US 2002/0040185) as applied to claim 25 above and further in view of Kesler et al (Pub. No.: US 2017/0098149).
Regarding claim 27, Van der Weide et al and Atalar et al don’t disclose wherein each switch comprises a relay element or transistors (such as FETs).
Nonetheless, Kesler et al disclose the switching mechanism may be a relay or transistors (such as FETs) and may be employed to avoid loading the transmitter resonator and to avoid damage to the RFID reader 1C 1404 during power transmission [see 0123].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al, Atalar et al and Kesler et al by using a relay element or transistors (such as FETs); to avoid loading the transmitter resonator and to avoid damage to the RFID reader 1C 1404 during power transmission [see 0123, Kesler et al].

Regarding claims 29, Van der Weide et al and Atalar et al don’t disclose wherein each switch is linked to at least two of said capacitors.
Nonetheless, Kesler et al disclose one or more capacitors each connected to C.sub.1 through a different associated switch [see 0010, 0147, 0173-0177].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al and Atalar et al by using each switch is linked to at least two of said capacitors; to temporarily remove capacitors from the power path [see 0147, Kesler et al].

Claims 32-33 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al (Pub. No.: US 2017/0095315) in view of Atalar et al (Pub. No.: US 2002/0040185) as applied to claim 25 above and further in view of Atalar et al (Pub. No.: US 2008/0119919) or Atalar et al 919
Regarding claims 32-33, Van der Weide et al and Atalar et al don’t disclose wherein each circuit board comprises at least two capacitors and at least one balun circuit.
Nonetheless, Atalar et al 919 disclose circuit board comprises at least two capacitors and at least one balun circuit [see 0078 and fig 2B].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al, Atalar et al and Atalar et al 919 by using a circuit board comprises at least two capacitors and at least one balun circuit; for providing a balanced input [see 0078, Atalar et al 919].

Allowable Subject Matter
Claims 26 and 34-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“i)    a witness coil, wherein said witness coil comprises:
A)    a metal core having a coil-free proximal end, a coil-free distal end, and a central region, and
B)    coil windings wound around said central region of said metal core,
ii)    first and second witness coil brackets 

wherein said coil-free distal end of said metal core is secured between said second witness coil bracket and said second elastomeric part”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793